UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2013 The following Form N-Q relates only to Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, eacha series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund November 30, 2013 (Unaudited) Common Stocks99.2% Shares Value ($) Banks1.7% HSBC Holdings, ADR 48,583 a 2,725,506 Wells Fargo & Co. 100,000 4,402,000 Capital Goods3.1% Caterpillar 30,000 2,538,000 General Electric 112,500 2,999,250 United Technologies 67,300 7,460,878 Consumer Services2.7% McDonald's 116,900 Diversified Financials7.3% American Express 66,000 5,662,800 BlackRock 22,500 6,811,875 Franklin Resources 130,900 7,250,551 JPMorgan Chase & Co. 196,000 11,215,120 Energy17.9% Chevron 136,500 16,713,060 ConocoPhillips 95,000 6,916,000 EOG Resources 14,000 2,310,000 Exxon Mobil 222,560 20,804,909 Imperial Oil 98,000 4,218,900 Occidental Petroleum 127,500 12,107,400 Phillips 66 68,400 4,761,324 Royal Dutch Shell, Cl. A, ADR 53,900 3,595,130 Total, ADR 68,400 4,125,888 Food & Staples Retailing1.8% Walgreen 97,600 5,777,920 Whole Foods Market 29,200 1,652,720 Food, Beverage & Tobacco19.9% Altria Group 235,000 8,690,300 Coca-Cola 464,500 18,668,255 Diageo, ADR 29,500 3,766,265 Kraft Foods Group 42,333 2,248,729 Mondelez International, Cl. A 127,500 4,275,075 Nestle, ADR 172,125 12,584,059 PepsiCo 78,500 6,630,110 Philip Morris International 249,500 21,342,230 SABMiller 107,600 b 5,551,402 Health Care Equipment & Services1.8% Abbott Laboratories 156,500 5,976,735 Intuitive Surgical 3,800 b 1,432,220 Household & Personal Products4.7% Estee Lauder, Cl. A 103,000 7,720,880 Procter & Gamble 143,000 12,043,460 Insurance.6% ACE 25,000 Materials2.7% Air Products & Chemicals 13,500 1,469,205 Freeport-McMoRan Copper & Gold 137,000 4,752,530 Praxair 42,000 5,302,920 Media6.4% Comcast, Cl. A 94,500 4,712,715 McGraw-Hill Financial 57,200 4,261,400 News Corp., Cl. A 41,625 b 747,585 Time Warner Cable 34,000 4,699,480 Twenty-First Century Fox, Cl. A 166,500 5,576,085 Walt Disney 97,800 6,898,812 Pharmaceuticals, Biotech & Life Sciences8.8% AbbVie 156,500 7,582,425 Johnson & Johnson 122,500 11,595,850 Merck & Co. 36,900 1,838,727 Novo Nordisk, ADR 39,100 6,988,343 Roche Holding, ADR 132,000 9,246,600 Retailing3.6% Target 123,000 7,863,390 Wal-Mart Stores 92,500 7,493,425 Semiconductors & Semiconductor Equipment3.3% Intel 203,500 4,851,440 Texas Instruments 166,500 7,159,500 Xilinx 45,900 2,039,337 Software & Services5.2% Automatic Data Processing 78,500 6,281,570 International Business Machines 60,600 10,888,608 Oracle 127,800 4,510,062 Technology Hardware & Equipment6.4% Apple 39,100 21,742,337 QUALCOMM 73,500 5,408,130 Transportation1.3% Canadian Pacific Railway 34,500 Total Common Stocks (cost $275,464,843) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,566,543) 1,566,543 c Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $889,483) 889,483 c Total Investments (cost $277,920,869) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $873,140 and the value of the collateral held by the fund was $889,483. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $142,685,497 of which $145,148,060 related to appreciated investment securities and $2,462,563 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 19.9 Energy 17.9 Pharmaceuticals, Biotech & Life Sciences 8.8 Diversified Financials 7.3 Media 6.4 Technology Hardware & Equipment 6.4 Software & Services 5.2 Household & Personal Products 4.7 Retailing 3.6 Semiconductors & Semiconductor Equipment 3.3 Capital Goods 3.1 Consumer Services 2.7 Materials 2.7 Food & Staples Retailing 1.8 Health Care Equipment & Services 1.8 Banks 1.7 Transportation 1.3 Insurance .6 Money Market Investments .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 360,039,387 - - Equity Securities - Foreign Common Stocks+ 58,110,953 - - Mutual Funds 2,456,026 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes93.6% Rate (%) Date Amount ($) Value ($) Asset-Backed - Structured Investment Vehicle.7% Windmill, Ser. 2007-1X, Cl. E 6.80 12/16/29 1,317,604 a Automobiles & Components.5% Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 750,000 a Capital Goods3.9% Alliant Techsystems, Term B 3.50 10/22/20 1,000,000 a 1,005,420 Gardner Denver, Initial Dollar Term Loan 3.25 7/23/20 750,000 a 747,585 Generac Power Systems, Term Loan B 3.50 5/30/18 500,000 a 501,187 LM US Member, US Term Loan 3.25 10/25/19 1,000,000 a 1,004,380 Maxim Crane Works, Second Lien Initial Term Loan 10.25 11/20/18 500,000 a 501,875 Rexnord, Term B Refinancing Loan 4.00 8/21/20 500,000 a 500,868 Silver II US Holdings, 2013 Specified Refinancing Term Loan 4.00 12/15/19 499,372 a 500,343 TNT Crane & Rigging, First Lien Term Loan 5.50 11/26/20 500,000 a 497,500 TNT Crane & Rigging, First Lien Term Loan 10.00 11/26/21 300,000 a 280,500 Transdigm, Tranche C Term Loan 3.75 2/25/20 498,744 a 502,360 WP CPP Holdings, Term B-2 Loan 4.50 12/28/19 1,000,000 a 1,007,500 Commercial & Professional Services12.6% Acosta, Term B Loan 4.25 3/2/18 748,125 a 754,297 ADS Waste Holdings, Tranche B Term Loan 4.25 10/7/19 1,248,116 a 1,256,016 AMN Healthcare, Tranche B Loan 3.75 4/5/18 593,378 a 598,199 Aramark, US Term D Loan 4.00 9/7/19 750,000 a 754,335 Brickman Group Holdings, Tranche B-3 Term Loan 3.00 9/28/18 1,000,000 a 1,001,670 Citco III, Term Loan 4.25 6/18/29 500,000 a 501,875 Duff & Phelps, Term Loan 4.50 3/14/20 749,375 a 750,544 Filtration Group, First Lien Term Loan 4.50 11/13/20 500,000 a 505,000 Filtration Group, Second Lien Initial Term Loan 8.25 11/15/21 250,000 a 255,313 Garda World Security, Term B Loan 4.00 11/6/20 875,926 a 881,952 Getty Images, Initial Term Loan 4.75 10/18/19 250,000 a 231,719 Information Resources, Term Loan 4.75 9/26/20 500,000 a 505,625 Interactive Data, Tranche B-1 Term Loan 3.75 1/31/18 249,448 a 249,697 KAR Auction Services, New Term Loan 3.75 3/19/17 499,306 a 502,551 Mitchell International, First Lien Initial Term Loan 4.50 10/1/20 750,000 a 756,330 Monitronics International, Term B Loan 4.25 3/23/18 500,000 a 504,065 MTL Publishing, Term B-1 Loan 4.25 6/29/18 750,000 a 754,687 Multi Packaging Solutions, Initial Term Loan 4.25 8/17/20 500,000 a 502,913 Nuveen Investments, Tranche B First Lien Term Loan 4.17 5/13/17 750,000 a 743,254 On Assignment, Initial Term B Loan 3.50 5/15/20 750,000 a 749,063 Pacific Industrial Services US Finco, First Lien Term B Loan 5.00 9/24/18 250,000 a 253,439 Penton Media, First Lien Term B Loan 5.50 10/1/19 250,000 a 249,219 Pre-Paid Legal Services, First Lien Term Loan 5.00 7/1/19 500,000 a 501,875 Protection One, Term Loan 4.25 3/21/19 500,000 a 500,832 Quintiles Transnational, Term B-2 Loan 3.25 6/8/18 750,000 a 752,227 Redtop Acquisitions, First Lien Euro Term Loan 3.75 12/22/20 1,000,000 a 1,365,940 Redtop Acquisitions, Second Lien Term Loan 7.25 7/22/21 250,000 a 252,187 RGIS Services, Tranche C Term Loan 5.50 10/18/17 749,367 a 740,468 SourceHOV, First Lien Term B Loan 5.25 4/30/18 1,000,000 a 1,007,915 TNS, Term B Loan 5.00 2/15/20 245,192 a 247,261 Trans Union, 2013 Replacement Term Loan 4.25 11/20/19 1,000,000 a 1,007,815 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 500,000 a 506,720 Tribune Company, Term Loan 3.00 11/20/20 1,500,000 a 1,496,955 Trinet HR, First Lien Tranche B2 Term Loan 5.00 8/15/20 500,000 a 501,250 West, Term B-8 Loan 3.75 6/30/18 493,719 a 496,632 Consumer Durables & Apparel1.4% PVH, Tranche B Term Loan 3.25 12/19/19 485,592 a 487,179 Serta Simmons Holdings, Term Loan 4.25 10/1/19 984,617 a 990,225 Tempur Sealy International, Term B Loan 3.50 3/18/20 1,000,000 a 1,000,805 Consumer Services7.7% Alpha Topco Limited - Delta 2 (Lux) Sarl, New Facility B (USD) 4.50 4/30/19 1,000,000 a 1,011,640 CityCenter Holdings, Term B Loan 5.00 10/9/20 750,000 a 760,433 Education Management, Tranche C2 Term Loan 4.25 6/1/16 500,000 a 483,437 Four Seasons Holdings, First Lien Term Loan 4.25 6/24/20 1,000,000 a 1,007,080 Hilton Worldwide Finance, Initial Term Loan 4.00 9/23/20 1,736,842 a 1,744,441 Intrawest ULC, Term Loan 4.50 11/26/20 500,000 a 502,813 Laureate Education, New Series 2018 Extended Term Loan 5.00 6/16/18 748,729 a 754,966 Learfield Communications, First Lien Initial Term Loan 5.00 10/8/20 500,000 a 505,000 Learfield Communications, Second Lien Initial Term Loan 8.75 10/8/20 250,000 a 256,250 MGM Resorts International, Term B Loan 3.50 12/20/19 499,372 a 499,934 Orbitz Worldwide, Refinancing Tranche C Term Loan 5.75 3/25/19 998,750 a 1,005,866 Penn National Gaming, Term B Facility 3.25 10/23/20 1,000,000 a 1,003,125 Pinnacle Entertainment, Tranche B-2 Term Loan 3.75 8/13/20 1,000,000 a 1,005,625 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 250,000 a 277,500 Sabre, Term B Loan 5.25 2/19/19 1,250,000 a 1,260,062 WASH Multifamily Laundry Systems, US Term Loan 4.75 2/21/19 1,250,000 a 1,254,687 Weight Watchers International, Initial Tranche B-2 Term Loan 3.75 4/2/20 500,000 a 432,032 Diversified Financials2.2% Armor Holding II, First Lien Term Loan 4.50 6/26/20 500,000 a 505,625 EFS Cogen Holdings I, Term Loan 2.75 12/17/20 750,000 a 752,813 Grosvenor Capital Management Holdings, Term Loan B - First Lien 2.75 11/25/20 500,000 a 500,000 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 500,000 a 523,125 Ocwen Loan Servicing, Initial Term Loan 5.00 2/15/18 249,373 a 252,958 RPI Finance Trust, Term Loan 3.50 5/10/18 499,362 a 502,481 SAM Finance Lux Sarl, US Term Loan 3.25 11/26/20 1,000,000 a 1,002,500 Energy3.7% Ameriforge Group, First Lien Term Loan 5.00 7/18/19 500,000 a 505,312 Crosby Worldwide, First Lien Term Loan 3.00 11/6/20 1,250,000 a 1,254,106 Energy Transfer Equity, Senior Secured Term Loan 3.25 11/15/19 1,500,000 a 1,499,528 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 500,000 a 537,500 Offshore Group Investment, 4.00 10/25/17 1,000,000 a 1,006,565 Templar Energy, Second Lien Term Loan 7.50 11/25/20 1,000,000 a 1,002,505 Western Refining, Term Loan 4.25 11/25/20 750,000 a 757,504 Food, Beverage & Tobacco4.3% AdvancePierre Foods, First Lien Term Loan 5.75 7/10/17 498,744 a 497,247 Bellisio Foods, Delayed Draw Term Loan 5.25 8/1/19 306,155 a 307,303 Bellisio Foods, US Term Loan 5.25 8/1/19 563,604 a 565,717 Del Monte, First Lien Term Loan 3.25 1/26/21 1,000,000 a 1,006,875 Del Monte, Second Lien Term Loan 7.25 7/26/21 500,000 a 506,250 Dole Food, Tranche B Term Loan 4.50 10/25/18 1,000,000 a 1,006,595 DS Waters of America, First Lien Term B Loan 5.25 8/30/20 1,000,000 a 1,008,125 HJ Heinz, Term B-2 Loan 3.50 6/5/20 1,748,125 a 1,762,329 JBS USA, Term Loan 3.75 9/18/20 500,000 a 499,375 Reynolds Group Holdings, Incremental US Term Loan 4.75 9/28/18 498,741 a 503,521 Health Care7.6% Akorn, Term Loan 3.50 11/13/20 1,000,000 a 1,005,940 Biomet, Dollar Term B-2 Loan 3.67 7/25/17 1,248,750 a 1,260,551 Catalent Pharma Solutions, Senior Unsecured Term Loan 6.50 12/31/17 500,000 a 507,813 CHG Buyer, First Lien Term Loan 5.00 11/19/19 500,000 a 503,280 CHG Healthcare Services, First Lien Term Loan 3.25 11/20/20 500,000 a 503,280 CHS/Community Health Systems, Extended Term Loan 3.75 1/25/17 750,000 a 754,901 DaVita HealthCare Partners, Tranche A-3 Term Loan 2.67 8/21/17 246,795 a 247,472 Drumm Investors, Term Loan 5.00 5/4/18 748,661 a 731,816 Envision Healthcare, Initial Term Loan 4.00 5/25/18 499,362 a 501,991 Envision Healthcare, Initial Term Loan 5.75 9/23/20 250,000 a 251,666 Generic Drug Holdings, Term B-1 Loan 5.00 10/29/19 500,000 a 502,657 Grifols, US Tranche B Term Loan 4.25 6/1/17 750,000 a 755,490 Health Management Associates, Replacement Term B Loan 3.50 11/15/18 749,365 a 750,478 Iasis Healthcare, Term B-2 Loan 3.25 5/3/20 1,000,000 a 1,008,440 Kindred Healthcare, Term B-1 Loan 4.25 6/1/18 750,000 a 751,403 Kinetic Concepts, Dollar Term D-1 Loan 4.50 5/4/18 748,747 a 757,919 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 740,625 a 750,412 Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 500,000 a 505,625 Valeant Pharmaceuticals International, Term Loan 4.50 6/26/20 1,000,000 a 1,013,385 VWR Funding, Extended Dollar Term Loan 4.25 4/3/17 500,000 a 502,812 Insurance1.6% Asurion, Incremental Tranche B-1 Term Loan 4.50 5/24/19 748,116 a 749,286 Cooper Gay Swett and Crawford, First Lien Term Loan 5.00 4/16/20 249,375 a 246,920 HUB International, Initial Term Loan 4.75 9/18/20 1,000,000 a 1,012,065 Hyperion Insurance Group, Term Loan 5.75 10/4/19 500,000 a 499,062 P2 Lower Acquisition, Term Loan 5.50 10/16/20 250,000 a 251,250 Progressive Solutions, Second Lien Term Loan 9.50 10/18/21 100,000 a 100,500 Materials10.5% Allflex Holdings III, First Lien Initial Term Loan 4.25 7/17/20 500,000 a 503,437 Allflex Holdings III, Second Lien Initial Term Loan 8.00 7/19/21 250,000 a 254,188 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 750,000 a,b 813,750 Berry Plastics, Term D Loan 3.50 2/8/20 748,747 a 747,654 Brand Energy & Infrastructure Services, Term Loan B 4.75 11/20/20 1,500,000 a 1,509,645 Chromaflo Technologies, First Lien Term Loan 4.50 11/20/19 500,000 a 501,250 FMG Resources August 2006 Pty, Term Loan 4.25 6/30/19 1,499,370 a 1,515,833 HII Holding, First Lien US Term Loan 4.00 12/20/19 500,000 a 502,500 HII Holding, Second Lien Term Loan 9.50 12/21/20 250,000 a 252,500 Houghton International, Term Loan 8.25 5/20/20 250,000 a 252,500 Huntsman International, Gtd. Notes 8.63 3/15/20 500,000 a 555,000 Ineos US Finance, Dollar Term Loan 4.00 5/4/18 500,000 a 501,875 Macdermid, First Lien Tranche B Term Loan 4.00 6/7/20 1,000,000 a 1,007,815 Murray Energy, Term Loan B 5.25 11/21/19 1,500,000 a 1,513,358 Novelis, Term Loan 3.75 3/10/17 500,000 a 503,438 OCI Beaumont, Initial Term B-2 Loan 6.25 8/20/19 500,000 a 502,500 Oxbow Carbon, First Lien Tranche B Term Loan 4.25 7/18/19 750,000 a 752,111 Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 250,000 a 254,688 Oxea Finance & Cy, Second Lien Term Loan 8.25 6/6/20 500,000 a 510,392 Oxea Finance, First Lien Tranche B2 Term Loan 4.25 1/15/20 500,000 a 503,875 Peabody Energy, Term Loan 4.25 9/20/20 750,000 a 755,333 Pinnacle Operating, First Lien Term B Loan Refinancing 4.75 11/15/18 250,000 a 251,329 Polarpak, First Lien USD Term Loan 5.50 5/24/20 161,605 a 163,019 Sealed Air Corporation, Term B-1 Facility 3.00 10/3/18 500,000 a 502,052 Sealed Air, Gtd. Notes 8.13 9/15/19 500,000 a,b 566,250 TMS International, Term B Loan 4.50 10/2/20 750,000 a 756,563 TricorBraun, Term Loan 4.00 5/3/18 481,540 a 483,047 Univar, Term B Loan 5.00 6/30/17 750,000 a 739,687 US Coatings Acquisition, Initial Term B Loan 4.75 2/1/20 998,747 a 1,007,970 WNA Holdings, First Lien Term Loan 4.50 5/24/20 87,785 a 88,553 Media5.4% Cequel Communications, Term Loan 3.50 2/14/19 748,734 a 750,741 Charter Communications Operating, Term E Loan 3.00 7/1/20 748,750 a 740,173 Clear Channel Communications, Tranche B Term Loan 3.82 1/30/16 750,000 a 724,421 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 500,000 a 530,000 CSC Holdings, Term B Loan 2.66 4/17/20 383,750 a 380,292 DISH DBS, Gtd. Notes 7.13 2/1/16 500,000 a 553,750 Dreamworks Animation, Gtd. Notes 6.88 8/15/20 300,000 a,b 320,250 Salem Communications, Term Loan 4.50 3/13/20 500,000 a 503,125 Sinclair Television Group, Tranche B Term Loan 3.00 10/28/16 1,000,000 a 994,795 The E. W. Scripps Company, Term Loan B 3.25 11/20/20 1,500,000 a 1,507,500 Univision Communications, 2013 Incremental Term Loan 4.00 3/1/20 750,000 a 752,209 UPC Financing Partnership, Facility AH Term Loan 3.25 6/30/21 500,000 a 499,532 Virgin Media Investment Holdings, Term B Loan 3.50 2/15/20 500,000 a 500,780 Yankee Cable Acquisition, Term Loan 5.25 3/1/20 998,747 a 1,004,834 Pharmaceuticals, Biotech & Life Sciences.6% Capsugel, Sr. Unscd. Notes 7.00 5/15/19 500,000 a,b 509,687 Par Pharmaceutical Companies, Term B-1 Loan 4.25 9/28/19 500,000 a 503,500 Real Estate1.3% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 749,584 a 754,974 Guggenheim Partners Investment Management Holdings, Initial Term Loan 4.25 1/1/18 1,000,000 a 1,009,750 Walter Investment Management, Tranche B Term Loan 4.50 11/28/17 500,000 a 504,732 Retailing10.7% 99 Cents Only Stores, Tranche B-2 Loan 4.50 1/11/19 750,000 a 755,531 Albertson's, Incremental Term Loan B2 4.75 3/21/19 1,000,000 a 1,000,000 Allison Transmission, New Term B-3 Loan 3.75 8/23/19 750,000 a 754,298 Bass Pro Group, Term Loan B 3.00 11/20/19 1,500,000 a 1,509,653 CDW, Term Loan 3.25 4/29/20 749,374 a 747,234 Chrysler Group, Senior Secured Tranche B Term Loan 4.25 5/24/17 1,249,362 a 1,260,713 CWGS Group, Term Loan 5.75 2/20/20 1,250,000 a 1,251,569 DBP Holding, Initial Term Loan 5.00 10/11/19 998,744 a 1,002,025 Dunkin Brands, Term B-3 Loan 3.75 2/14/20 748,641 a 751,448 Focus Brands, Refinancing Term Loan 4.25 2/21/18 741,679 a 739,824 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 500,000 a 492,500 General Nutrition Centers, Tranche B Term Loan 3.25 3/2/19 500,000 a 500,000 General Nutrition Centers, Tranche B Term Loan 3.75 3/2/18 499,772 a 500,647 Hudson's Bay, First Lien Initial Term Loan 4.75 10/7/20 1,000,000 a 1,014,375 Michaels Stores, Term B Loan 3.75 1/28/20 997,494 a 1,002,302 Neiman Marcus Group, Term Loan 5.00 10/16/20 1,000,000 a 1,007,835 Ollie's Holdings, Term Loan 5.25 9/28/19 1,745,002 a 1,758,089 Quikrete Holdings, First Lien Initial Loan 4.00 9/18/20 500,000 a 503,170 Quikrete, Term Loan 7.00 3/19/21 250,000 a 257,188 Rite Aid, Tranche 6 Term Loan 4.00 2/21/20 911,817 a 920,443 Smart & Final Stores, First Lien Term Loan 4.50 11/15/19 748,744 a 750,429 Tomkins, Term Loan B2 3.75 9/28/16 249,359 a 250,762 Veyance Technologies, Term Loan 5.25 9/8/17 498,747 a 499,889 Semiconductors & Semiconductor Equipment.3% Freescale Semiconductor, Tranche B-4 Term Loan 5.00 3/20/20 498,747 a Software & Services7.3% Activision Blizzard, Term Loan B 3.25 9/18/20 1,000,000 a 1,004,300 Apex Tool Group, Term Loan 4.50 2/1/20 749,373 a 752,498 Blue Coat Systems, Term Loan 4.50 2/15/18 997,500 a 1,003,734 BMC Software Finance, Initial US Term Loan 5.00 9/10/20 1,000,000 a 1,007,290 Compucom Systems, Term Loan 4.25 5/7/20 749,375 a 747,974 Dell International, Term B Loan 4.50 3/24/20 750,000 a 744,038 Deltek, First Lien Term Loan 5.00 10/10/18 500,000 a 502,687 EZE Software Group, First Lien Initial Term Loan 4.75 3/15/20 498,750 a 502,905 First Data, 2017 New Dollar Term Loan 4.17 3/13/17 750,000 a 752,944 First Data, Extended 2018 Dollar Term Loan 4.17 3/24/18 1,000,000 a 1,003,875 Kronos, Incremental Term Loan 3.50 4/10/19 750,000 a 755,629 Microsemi, Term Loan B2 3.50 2/19/20 625,000 a 628,516 Riverbed Technology, Term Loan 4.00 12/18/19 706,508 a 712,913 Rocket Software, First Lien Term Loan 5.50 2/8/18 1,000,000 a 1,002,295 Ship Luxco 3 Sarl-Ship US Bidco, Facility D Term Loan 3.50 10/11/20 500,000 a 503,905 Spin Holdco, Term Loan Add-On 3.25 11/14/19 500,000 a 500,313 Spin Holdco, Initial Term Loan 3.25 11/14/19 500,000 a 501,680 Travelport, First Lien Term Loan 6.25 6/26/19 498,750 a 510,640 Technology Hardware & Equipment.4% CommScope, Gtd. Notes 8.25 1/15/19 626,000 a,b Telecommunication Services7.3% Avaya, Extended Term B-3 Loan 4.74 10/26/17 249,275 a 239,339 CenturyLink, Sr. Unscd. Notes, Ser. V 5.63 4/1/20 500,000 a 511,250 Consolidated Communications, Incremental Term-3 Loan 5.25 12/31/18 500,000 a 504,060 Fairpoint Communications, Term Loan 7.50 2/14/19 500,000 a 513,687 Intelsat Jackson Holdings, Tranche B-1 Term Loan 3.75 4/2/18 1,233,086 a 1,238,258 Level 3 Financing, Tranche B 2020 Term Loan 4.00 1/15/20 1,250,000 a 1,260,494 Maxim Crane Works, Second Lien Initial Term Loan 3.00 7/17/17 500,000 a 501,875 MetroPCS Wireless, Gtd. Notes 6.63 4/1/23 500,000 a,b 516,875 Omnitracs, First Lien Term Loan 6.00 10/29/20 1,000,000 a 1,001,250 Pinnacle Foods Finance, Tranche G Term Loan 3.25 4/29/20 750,000 a 750,517 SBA Senior Finance II, Incremental Tranche B Term Loan 3.75 9/28/19 851,413 a 857,445 Sprint Communications, Gtd. Notes 9.00 11/15/18 500,000 a,b 606,250 Syniverse Holdings, Tranche B Term Loan 4.00 4/23/19 500,000 a 503,750 Telesat Canada, US Term B-2 Loan 3.50 3/28/19 499,373 a 501,246 West, Gtd. Notes 8.63 10/1/18 500,000 a 546,875 WideOpenWest Finance, Term B Loan 4.75 3/28/19 498,747 a 502,385 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 500,000 a,b 530,000 Windstream, Tranche B-4 Term Loan 3.50 1/23/20 749,372 a 751,781 Zayo Group, Term Loan 4.00 7/2/19 1,250,000 a 1,252,200 Transportation.8% Air Canada, Term Loan 5.50 9/20/19 250,000 a 253,332 New Breed, Term Loan 6.00 9/29/17 500,000 a 501,405 United AirLines, Class B Term Loan 3.00 4/1/19 500,000 a 503,125 US Airways, Tranche B-1 Term Loan 4.25 5/23/19 250,000 a 251,468 Utilities2.8% Calpine, Term Loan 4.00 10/30/20 1,000,000 a 1,008,435 Calpine, Sr. Scd. Notes 6.00 1/15/22 300,000 a,b 309,750 FR Utility Services, Initial Term Loan 6.75 10/16/19 250,000 a 248,125 NRG Energy, Gtd. Notes 7.63 5/15/19 500,000 a 533,750 NSG Holdings, Term Loan 3.50 12/11/19 500,000 a 505,625 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 1,250,000 a 1,256,750 TPF Generation Holdings, Term Loan 4.75 11/9/17 1,250,000 a 1,262,500 Total Bonds and Notes (cost $167,255,921) Other Investment36.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $66,098,000) 66,098,000 c Total Investments (cost $233,353,921) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $4,864,542 or 2.7% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $641,439 of which $800,018 related to appreciated investment securities and $158,579 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 92.9 Money Market Investment 36.9 Asset-Backed .7 † Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS November 30, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Euro, Expiring 12/31/2013 a 1,003,000 1,352,625 1,362,869 ) Counterparty: a Credit Suisse The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 1,319,321 - Corporate Bonds+ - 166,578,039 - Mutual Funds 66,098,000 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (10,244) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 By: /s/ James Windels James Windels Treasurer Date: January 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
